LATTIMORE, J.
Conviction for robbery; punishment, 15 years in the penitentiary. No bills of exception, or other-objections to procedure, appear in the record. The state’s witness testified that by the use and exhibition of a pistol appellant took from him $50 in money. His identification of appellant was positive. The theory of the defense was that appellant got money from the state’s witness with which to purchase whisky. There was quite a bit of confusion and contradiction in the testimony of appellant. The jury have settled the facts against him; and we see no' reason for doubting the correctness of their disposition. The judgment will be affirmed.